DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 and 18 are allowed.  The prior art does not suggest nor fairly disclose continuously treating the wastewater with ozone, wherein ozone is dispersed through inline venturi mixers into said  wastewater entering an upper portion of each mixing vessel, and additional ozone is concurrently dispersed into said wastewater in a lower portion of each mixing vessel.
The prior art does not suggest nor fairly disclose continuously treating said water containing organic impurities with ozone, wherein ozone is dispersed through inline venturi mixers into water containing organic impurities entering an upper portion of each mixing vessel, and additional ozone is concurrently dispersed into water in a lower portion of each mixing vessel.
The prior art does not suggest nor fairly disclose continuously treating said waste water with ozone, wherein ozone is dispersed through inline venturi mixers into said waste water entering an upper portion of each mixing vessel, and additional ozone is concurrently dispersed into waste water in a lower portion of each mixing vessel using mixer/injectors that create a field with a lesser oxidation reduction potential than the inline venturi mixers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774